SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

650
KA 15-00985
PRESENT: CENTRA, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CY T. GIBSON, DEFENDANT-APPELLANT.


SALVATORE F. LANZA, FULTON, FOR DEFENDANT-APPELLANT.

GREGORY S. OAKES, DISTRICT ATTORNEY, OSWEGO (AMY L. HALLENBECK OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oswego County Court (Walter W.
Hafner, Jr., J.), rendered February 9, 2015. The judgment convicted
defendant, upon his plea of guilty, of robbery in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court